DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2021 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Status
Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 currently depends from claim 1, and recites the limitation "the at least one trench portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 1 makes no reference to an “at least one trench portion”.
The first reference to an “at least one trench portion” is in lines 2-3 of claim 2. Therefore, for examination purposes, claim 3 will be interpreted to depend from claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUBOTA (US 2008/0197778 A1, hereafter Kubota).
Re claim 1, Kubota discloses in FIG. 4 a display apparatus comprising:
a substrate (10; ¶ [0049]) including a display area (effective region A; ¶ [0049]) and a non-display area (peripheral region B; ¶ [0049]);
an inorganic layer (laminate 31/32/33/34; ¶ [0050]; [0052]; and [0053]) provided on the substrate (10);
an organic layer (35; ¶ [0055]) provided on the inorganic layer (30);
a light emitting diode (70; ¶ [0047]) provided in the display area (A) of the substrate (10), the light emitting diode (70) including a first electrode (76; ¶ [0047]), a light emitting layer (74; ¶ [0047]-[0048]) and a second electrode (72; ¶ [0047]); and
a ground line (150b; ¶ [0047]) provided on the organic layer (35) and provided in at least a portion (over 140/401/501) of the non-display area (B),
wherein the ground line (150b) and the second electrode (72) are electrically connected (¶ [0047]) with each other, and
the ground line (150b) includes at least one concave portion (downward inflections vertically above 42 and 52) and at least one convex portion (upward inflections vertically above 41, 43 and 51), which are arranged to adjoin (adjacent and connected to) each other.

    PNG
    media_image1.png
    937
    1316
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 4 of Kubota) depicts organic layer (35) formed on inorganic layer (30), and ground line (150b) and second electrode (72) electrically connected on organic layer (35), where the organic layer (35), inorganic layer (30), ground line (150b) and second electrode (72) all have at least one concave portion (denoted by downward dashed arrow) and at least one convex portion (denoted by upward solid arrows). The concave and convex portions each being coincident with each other. Also, shown are trench portions (denoted by upward/downward solid arrows) in the inorganic layer (30) in the non-display area (B).    

Re claim 2, Kubota discloses the display apparatus of claim 1, wherein the inorganic layer (30) includes at least one trench portion (opening over 140 and downward inflections on left and right sides of 41, 43 and 51) provided in the non-display area (B).

Re claim 3, Kubota discloses the display apparatus of claim 2, wherein the at least one trench portion (downward inflection on left side of 41) is overlapped with the at least one convex portion (upward inflection vertically above 41) of the ground line (150b).

Re claim 4, Kubota discloses the display apparatus of claim 1, wherein the organic layer (35) includes: an organic layer convex portion (upward inflections of 35 vertically above 41, 43 and 51) overlapped with the at least one convex portion (upward inflections of 150b vertically above 41, 43 and 51) of the ground line (150b); and an organic layer (35) concave portion (downward inflection of 35 vertically above 42 and 52) overlapped with the at least one concave portion (downward inflections of 150b vertically above 42 and 52) of the ground line (150b).

Re claim 5, Kubota discloses the display apparatus of claim 4, wherein the organic layer (35) has a first thickness (at upward/downward inflections of 35 on left side of 41) corresponding to the at least one convex portion (upward inflection of 35 on left side of 41) of the ground line (150b) and a second thickness (at downward inflection of 35 vertically above 42 or 52) corresponding to the concave portion (downward inflections of 150b vertically above 42 and 52) of the ground line (150b), and the first thickness is thicker (due to downward inflection of 35 on left side of 41) than the second thickness.
Re claim 6, Kubota discloses the display apparatus of claim 5, wherein the inorganic layer (30) has a third thickness (of 31) corresponding to the at least one convex portion (upward inflections of 150b vertically above 41/43/51) of the ground line (150b) and a fourth thickness (of 31/32/33/34) corresponding to the concave portion (downward inflections of 150b vertically above 42/52) of the ground line (150b), and the fourth thickness (of 31/32/33/34) is thicker (vertically higher) than the third thickness (of 31).

Re claim 7, Kubota discloses the display apparatus of claim 6, wherein the fourth thickness (of 31/32/33/34) of the inorganic layer (30) is set to compensate for a difference (fills the space) between the first thickness (at upward/downward inflections of 35 on left side of 41) and the second thickness (at downward inflection of 35 vertically above 42 or 52) of the organic layer (35).

Re claim 8, Kubota discloses the display apparatus of claim 1, further comprising a link line (42/52; ¶ [0050]) provided on the substrate (10), wherein the link line (42/52) is arranged to non-overlap (no vertical projections onto) the at least one convex portion (upward inflections of 150b vertically above 41, 43 and 51) of the ground line (150b).

Re claim 12, Kubota discloses the display apparatus of claim 1, wherein the at least one trench portion (downward inflections on left and right sides of 41, 43 and 51) has a step height of multiple depths (on left and right sides of 41, 43 and 51) for an upper surface (topmost horizontal plane) of the inorganic layer (of layer 34 of 30).

Re claim 13, Kubota discloses the display apparatus of claim 2, further comprising an auxiliary ground line (via portion of 150b connected to 140; ¶ [0058]) accommodated in the at least one trench portion (opening in layer 34 of 30 over 140).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of KIM et al (US 2019/0131375 A1, hereafter Kim).
Re claim 9, Kubota discloses the display apparatus of claim 1.
But, fails to disclose wherein the at least one concave portion (downward inflections vertically above 42 and 52) of the ground line (150b) and the at least one convex portion (upward inflections vertically above 41, 43 and 51) of the ground line (150b) are provided to have a step height of a first height ranging from approximately 300nm to 900nm.

However,
Kim discloses in FIG. 7B a display apparatus comprising: at least one concave portion (left/right CP; ¶ [0181]) of a ground line (ELVSS PL2; ¶ [0106]) and at least one convex portion (upward inflection of PSV between left/right CP) of the ground line (PL2) are provided to have a step height of a first height ranging from approximately 300nm to 900nm (0.3 µm – 0.5 µm; ¶ [0181]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kubota such that the at least one concave portion (downward inflections vertically above 42 and 52) of the ground line (150b) and the at least one convex portion (upward inflections vertically above 41, 43 and 51) of the ground line (150b) are provided to have a step height of a first height ranging from approximately 300nm to 900nm, as disclosed by Kim, to form a pattern, wherein irregular reflection of the external light generated in the non-emission region NEMA may be canceled by destructive interference with the reflection of the external light generated in the emission region, and therefore, improve a black display capability by reducing a reflectance of the external light and increasing a contrast ratio, thereby improving display quality (Kim; ¶ [0186]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Kwak et al (US 2006/0060850 A1, hereafter Kwak).
Re claim 10, Kubota discloses the display apparatus of claim 1.
But, fails to disclose the display apparatus further comprising an opening portion provided to partially overlap the concave portion (downward inflections vertically above 42 and 52) of the ground line (150b), wherein the opening portion passes through one surface and the other surface of the ground line (150b).

However,
Kwak discloses in FIG. 3B a display apparatus comprising: an opening portion (412; ¶ [0054]), wherein the opening portion 94120 passes through one surface (top plane) and a surface (bottom plane) opposite the one surface (top plane) of a ground line (150b).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kubota to include the opening portion of Kwak, such that an opening portion provided to partially overlap the concave portion (downward inflections vertically above 42 and 52) of the ground line (150b), wherein the opening portion passes through one surface and the other surface of the ground line (150b) so that the gas generated from the surrounded portion of the organic layer (35) can be discharge smoothly (Kwak; ¶ [0054]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of CHENG (US 2020/0035946 A1, hereafter Cheng).
Re claim 11, Kubota discloses the display apparatus of claim 1.
But, fails to disclose wherein the at least one convex portion (upward inflections vertically above 41, 43 and 51) of the ground line (150b) has a step height of multiple heights for the at least one concave portion (downward inflections vertically above 42 and 52) of the ground line (150b).

However,
Cheng discloses in FIG. 6 a display apparatus comprising: at least one convex portion, wherein the at least one convex portion (upward inflections vertically above left/middle/right 322; ¶ [0078]-[0079] and [0081]) of a passivation layer (200; ¶ [0044]) has a step height of multiple heights for at least one concave portion (downward inflections between left/middle/right 322; ¶ [0078]-[0079] and [0081]) of the passivation layer (200) in a non-display area (120; ¶ [0044]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kubota such that the at least one convex portion (upward inflections vertically above 41, 43 and 51) of the ground line (150b) has a step height of multiple heights for the at least one concave portion (downward inflections vertically above 42 and 52) of the ground line (150b), as disclosed by Cheng, in order to form the ground line conformally on the organic layer so that a surface area of a surface of the organic layer facing the substrate is increased, the path of outside water and oxygen intruding into the interior of the display substrate is increased, and increasing the adhesion area of the organic layer on the display substrate, thereby increasing the adhesion firmness of the organic layer on the display substrate, and improving the package effect of the display substrate (Cheng; ¶ [0053]; [0062] and [0078]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of TAN et al (US 2019/0305003 A1, hereafter Tan).
Re claims 13 and 14, Kubota discloses the display apparatus of claim 2, wherein the inorganic layer (30) includes a passivation layer (34; ¶ [0058]) which includes a contact hole for exposing at least a portion of the ground line power supply line (140; ¶ [0058]).
But, fails to explicitly disclose the display apparatus further comprising an auxiliary ground line accommodated in the at least one trench portion (opening in layer 34 of 30 over 140); and fails to disclose wherein the inorganic layer (30) includes a passivation layer which includes a contact hole for exposing at least a portion of the auxiliary ground line, and the ground line (150b) is provided to fill at least a portion of the contact hole.

However,
Tan discloses in FIG. 4 a display apparatus comprising: an auxiliary ground line (13; ¶ [0049] and [0053]) accommodated in at least one trench portion (grooves in layer 4; ¶ [0053]); and an insulating layer (left/right portions 11; ¶ [0044]), the insulating layer (left/right 11) includes a passivation layer (right portion 11) which includes a contact hole (unlabeled opening over layer 5; ¶ [0050]) for exposing at least a portion (concave-convex structure; ¶ [0051]) of the auxiliary ground line (13), and a ground line (5; ¶ [0053]) is provided to fill at least a portion (concave-convex structure) of the contact hole (unlabeled opening over layer 5).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kubota to include an auxiliary ground line accommodated in the at least one trench portion, as disclosed by Tan, wherein the inorganic layer (30) includes a passivation layer which includes a contact hole for exposing at least a portion of the auxiliary ground line, and the ground line (150b) is provided to fill at least a portion of the contact hole to reduce contact impedance of the display (Tan; ¶ [0050]-[0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892